Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 1 of 22




              EXHIBIT D
               Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 2 of 22

                                                                                             USOO8665733B2


(12) United States Patent                                               (10) Patent No.:                     US 8,665,733 B2
       Eskicioglu et al.                                                (45) Date of Patent:                               Mar. 4, 2014
(54) METHOD AND APPARATUS FOR ROUND                                  (56)                     References Cited
       TRIP DELAY KPMONITORING IN LIVE
       NETWORK USING USER PLANE PROBE                                                 U.S. PATENT DOCUMENTS
       SESSION
                                                                            6,370,572 B1 * 4/2002 Lindskog et al. ............. 709,223
                                                                            6,694,369 B1* 2/2004 Vepa et al. .........          TO9,228
(75) Inventors: Suat R. Eskicioglu, Ottawa (CA);                            7,606,887 B1 * 10/2009 Stewart et al. ...                         TO9,223
                Nausheen Naz, Ottawa (CA)                                   7,894,356 B2 * 2/2011 Mottishaw et al.                            370.252
                                                                            7,983,691 B1* 7/2011 Wong et al. ...                          455,456.1
                                                                            7.987,257 B1 *    7/2011 Stewart et al. ................ 709,223
(73) Assignee: Alcatel Lucent, Paris (FR)                             2005. O157705   A1*     7, 2005   Galetto et al. .....                  370,352
                                                                      2006, O153091   A1*     7, 2006   Lin et al. ............               370.252
                                                                      2006/0159112    A1*     7/2006    Sundaram et al. ..... ...             370,412
(*) Notice:        Subject to any disclaimer, the term of this        2007, 0147258   A1*     6, 2007   Mottishaw et al. ...........          370,241
                   patent is extended or adjusted under 35            2009. O190482   A1*     7/2009    Blair .............................   370/250
                   U.S.C. 154(b) by 77 days.
                                                                     * cited by examiner
(21) Appl. No.: 13/250,205                                           Primary Examiner — Lynn Feild
                                                                     Assistant Examiner — Michael A Chambers
(22) Filed:        Sep. 30, 2011                                     (74) Attorney, Agent, or Firm — Kamer & Amado, P.C.
                                                                     (57)                      ABSTRACT
(65)                   Prior Publication Data                        A method and apparatus for Round Trip Delay KPI Monitor
       US 2013/OO86250 A1           Apr. 4, 2013                     ing in a live network using a user plane probe session is
                                                                     disclosed for measuring round trip delays in a manner that
                                                                     allows latency to be apportioned to network elements. The
(51)   Int. C.                                                       method and apparatus for Round Trip Delay KPI Monitoring
       H04L 2/26                (2006.01)                            in a live network using a user plane probe session includes
       G06F 5/73                (2006.01)                            transmitting a loopback packet containing a probe session
(52)   U.S. C.                                                       indicator and capturing timestamps of arrival and departure
       USPC ............................ 370/249; 370/241; 709/223   times at each network element traversed by the loopback
(58)   Field of Classification Search                                packet, and then transmitting the timestamps to a Network
       USPC ................... 709/223, 228: 370/252,241,249        Management System.
       See application file for complete search history.                           20 Claims, 13 Drawing Sheets


                                        2OO




                                                                                                                                       22O
                APPLICATION                                                                          APPLICATION
                   LAYER                                                                                LAYER



                                                                                                                                       218
                 OPERATENG                                                                              OPERATING
                  SYSTEM                                                                                 SYSTEM
                   LAYER                                                                                  LAYER
                                                              212
                                        HARDWARE
                                          LAYER
                                                                       ? HARDWARE
                                                                           LAYER
                      21 O                                                       "-...--
                                                                                                               216
                                                                     214
Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 3 of 22
      Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 4 of 22


U.S. Patent                                                  US 8,665,733 B2




                                              saevi()2-013
        Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 5 of 22


U.S. Patent                                              US 8,665,733 B2




    O
    S




         L
      Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 6 of 22


U.S. Patent         Mar. 4, 2014    Sheet 4 of 13               US 8,665,733 B2




              400
                    CN               NORMAL
                                                      402
                                   PROCESSING
                                    FOR CALL


                                     SEND             404
                                   SIGNALNG
                                   MESSAGE

                                                    4O6
                          NO           |S
                                   MS A PROBE
                                      MS7



                                                          408
                               LOG TMESTAMP
                                INFORMATION




                                    F.G. 4A
      Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 7 of 22


U.S. Patent       Mar. 4, 2014    Sheet 5 of 13        US 8,665,733 B2



                                                  -40
                                     412
           RECEIVE MESSAGE


                                    414
           DECODE MESSAGE
            AND RETREVE
                 MS



                     S           NO
              MS A PROBE
                   MST




                                                        420
           LOG TIMESTAMP                  NORMAL
            NFORMATION                  PROCESSING
                                         FOR CALL




                         FIG. 4B
      Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 8 of 22


U.S. Patent       Mar. 4, 2014    Sheet 6 of 13        US 8,665,733 B2




                                           90G
      Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 9 of 22


U.S. Patent       Mar. 4, 2014         Sheet 7 of 13         US 8,665,733 B2




         co-                   NORMAL
                                                   6O2
                             PROCESSING
                              FOR CALL

                                                604
                    NO           IS
                           CALL APROBE
                              CAP
                                 YES
                                                   606
                              FIRST                          NO
                       MESSAGE TO RECEIVER
                          FOR THE CALL2

                                 YES

                                                       608
                           UPDATE PROBE
                          NFORMATION AND
                           SET PROBE BIT


                                                   610
                                   SEND
                                 MESSAGE

                                                       612
                 614

          Ox)            LOG TIMESTAMP
                          INFORMATION



                                 F.G. 6A
      Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 10 of 22


U.S. Patent       Mar. 4, 2014    Sheet 8 of 13         US 8,665,733 B2




                                       616
                                                    -60
              RECEIVE MESSAGE



              DECODE MESSAGE
               AND RETRIEVE
                 PROBE BIT



                      S          NO
                  PROBE BIT
                    SET



              UPDATE CONTEXT
                WITH PROBE
                NFORMATION

                                                           626
              LOG TIMESTAMP                  NORMAL
               INFORMATION                 PROCESSING
                                            FOR CALL



                                                  39
                          FIG. 6B
       Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 11 of 22


U.S. Patent                                              US 8,665,733 B2




   S




        –
      Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 12 of 22


U.S. Patent       Mar. 4, 2014      Sheet 10 of 13               US 8,665,733 B2




              son-                   NORMAL
                                                       802
                                   PROCESSING
                                    FOR CALL


                                  UPDATE PROBE
                                 INFORMATION AND
                                  SET PROBE BT


                                                       806
                                      SEND
                                    MESSAGE


                                                     8O8
                         NO             IS
                                  CALL A PROBE
                                     CALL


                                                           810
                                 LOG TIMESTAMP
                                  INFORMATION




                                    FIG. 8A
      Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 13 of 22


U.S. Patent       Mar. 4, 2014    Sheet 11 of 13        US 8,665,733 B2




                                  814
                                                   -80
          RECEIVE MESSAGE


                                  816
          RETRIEVE PROBE
               BITAT
           FIXED OFFSET



                 IS
              PROBE BIT
                SET2



         LOG TEMESTAMP
          INFORMATION


                                                           824
          UPDATE CONTEXT                     NORMAL
            WITH PROBE                     PROCESSING
            INFORMATION                     FOR CALL



                                                   39
                      FIG. 8B
Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 14 of 22
      Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 15 of 22


U.S. Patent       Mar. 4, 2014    Sheet 13 of 13        US 8,665,733 B2




                                                           NXL?AIDOENRHÈC|.T] "0!,SDH
              Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 16 of 22


                                                       US 8,665,733 B2
                                1.                                                                      2
      METHOD AND APPARATUS FOR ROUND                                         Therefore, it would be desirable to have a method or appa
      TRIP DELAY KPMONITORING IN LIVE                                     ratus capable of measuring round trip delay and apportioning
      NETWORK USING USER PLANE PROBE                                      latency among network elements contributing to the round
                  SESSION                                                 trip delay without the drawbacks of present methods.
                FIELD OF THE INVENTION                                                 SUMMARY OF THE INVENTION

   The invention relates to generally to key performance indi                It is an object of the invention to provide a method and
cators in communication networks and is particularly related              apparatus of delay apportionment among network elements
                                                                     10
to network element delay apportionment in round trip delay                for a round trip message.
monitoring.                                                                  According to an aspect of the invention there is provided a
                                                                          method for apportioning delays of a plurality of network
          BACKGROUND OF THE INVENTION                                     elements on a round trip path in a network, the method having
                                                                     15
                                                                          the steps of first, transmitting a loopback message having a
   The quality of end user experience in Wireless Networks is             probe session indicator along the round trip path; then deter
of great importance for the Network Operators because it is               mining at each of the plurality of network elements on the
one of the elements that attracts and keeps Subscribers and               round trip path the presence of the probe session indicator,
builds customer loyalty. For that reason, all wireless network            and responsive to the presence of the probe session indicator,
operators track the network performance indicators and                    logging a first timestamp corresponding to the time of receipt
demand from the infrastructure and mobile vendors that cer                of the loopback message, and a second timestamp corre
tain performance criteria are met to satisfy a level of quality of        sponding to the time of retransmission of the loopback mes
the end user experience. The various metrics measuring the                sage; and Subsequently transmitting at each of the plurality of
performance of the network are generally called Key Perfor                network elements the first and second timestamps to a net
mance Indicators (KPI).                                              25   work management system.
   For tracking reasons, the KPIs can be grouped under three                 In some embodiments of the invention the determining the
separate categories.                                                      presence of the probe session indicator occurs in an applica
   The first types of indicators are the ones tracking the avail          tion layer of the network element.
ability or continuity of end user Services, such as, success                In some embodiments the indicator has an International
rates or retainability rates.                                        30   Mobile Subscriber Identity (IMSI) identifying a probe ses
   The second type of indicators track the response time in               sion while in other embodiments the probe session indicator
establishing services for the end user. These are termed as               consists of a probe bit identifying a probe session.
Signaling Plane Delay KPIs.                                                  Advantageously, in Some of the latter embodiments the
   The third type is specific for data traffic to monitor round           probe bit consists of a bit in a message header of the loopback
trip delay and throughput of the established Radio Access            35   message.
Bearer (RAB). These KPIs are termed as Data Path KPIs.                       In another alternative embodiment the loopback message
   Even though it is feasible to measure the total data path              comprises a modified IMCPPING message.
latency for any given user and for any given service, it is in               Note: in the following the description and drawings merely
current practice prohibitively expensive to measure the                   illustrate the principles of the invention. It will thus be appre
apportionment of this total delay, since many network ele            40   ciated that those skilled in theart will be able to devise various
ments, end user equipments and transport network elements                 arrangements that, although not explicitly described or shown
contribute to this delay. When an end-to-end data path delay              herein, embody the principles of the invention and are
is within an expected range, knowledge of specific element                included within its spirit and scope. Furthermore, all
latencies are of academic interest with a possible use of longer          examples recited herein are principally intended expressly to
term optimization of network element latencies. When the             45   be only for pedagogical purposes to aid the reader in under
measured end-to-end latency is higher than the expected                   standing the principles of the invention and the concepts
value, it is a matter of urgency to know which of the network             contributed by the inventor(s) to furthering the art, and are to
elements are the causes of this extra delay.                              be construed as being without limitation to Such specifically
   FIG. 1 illustrates a simplified UMTS (Universal Mobile                 recited examples and conditions. Moreover, all statements
Telecommunications System) network 100, having network               50   herein reciting principles, aspects, and embodiments of the
elements Radio Network Controller (RNC) 102, Serving                      invention, as well as specific examples thereof, are intended
GPRS SupportNode (SGSN) 104, NodeB (base station trans                    to encompass equivalents thereof.
ceiver) 106, and User Equipment (UE) 108, all supervised by
a Network Monitoring system 110. Physical connections are                         BRIEF DESCRIPTION OF THE DRAWINGS
represented by solid lines between network elements, and             55
application layer connections are represented by dashed lines                The present invention will be further understood from the
between network elements. Network Protocol Analyzers                      following detailed description of embodiments of the inven
112A, 112B, 112C are installed at the interfaces between                  tion, with reference to the drawings in which:
these nodes in order to capture message packets and log the                  FIG.1 illustrates a simplified UMTS network with external
time at which they are captured. In operational telecommu            60   network analyzers for determining the Source of network
nications networks with hundreds of nodes and thousands of                latency according to the prior art;
users, the Scaling of this approach becomes very impractical.                FIG. 2 illustrates message flow between network elements:
In addition, this approach presumes that the Network Proto                   FIG. 3 illustrates probe session messaging in a network
col Analyzers can decode the captured packets so as to asso               according to a first embodiment of the present invention;
ciate a time stamp with a particular user and/or service. This       65      FIGS. 4A, 4B illustrate flow chart of probe session mes
presumption becomes problematic if the packets are                        saging according to a first embodiment of the present inven
encrypted.                                                                tion;
             Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 17 of 22


                                                     US 8,665,733 B2
                             3                                                                       4
  FIG. 5 illustrates probe session messaging in a network            points at the hardware layer is CPU intensive because logging
according to a second embodiment of the present invention;           of time stamps would need to be performed for every mes
  FIGS. 6A, 6B illustrate flow chart of probe session mes            sage. This would also result in complex post-processing
saging according to a second embodiment of the present               scripts as well, in order to handle the very large number of
invention;                                                      5    resulting timestamps to Sort and analyze.
  FIG. 7 illustrates probe session messaging in a network               FIG. 2 illustrates message flow between two nodes 202,
according to a third embodiment of the present invention; and        204 of network 200. Typically, in prior art systems, Platform
  FIGS. 8A, 8B illustrate flow chart of probe session mes            delay is measured from point 208 to point 212 on node 202
saging according to a third embodiment of the present inven          and between point 218 to point 214 on node 204. It is difficult
tion.                                                           10   from a practical point of view to measure without any perfor
   FIG. 9 illustrates a data packet traversing a series of differ    mance impact a packet leaving point 212 because point 212 is
ent nodes in a UMTS network (with no segmentation/reas               common to all messages within node 202 and therefore
sembly between UE & RNC) in accordance with an embodi                requires timestamping all packets received at or transmitted
ment of the present invention; and                                   from node 202.
   FIG. 10 illustrates a diagram of Round Trip Delay Instru- 15 Using trace points in a software application layer can
mentation points and delay definitions in accordance with an potentially introduce Some additional processing delay and
embodiment of the present invention.                                 cause Some minor loss of accuracy. In order to perform
   In the figures, like features are denoted by like reference latency measurements while minimizing impact to system
characters.                                                          performance, it is possible to divide the delay into:
                                                                  2O    1. Platform Delay (Operating System and Hardware layer):
                  DETAILED DESCRIPTION                               the delay between two interacting applications sending/re
                                                                     ceiving a message. Such as between point 222 and point 224.
   The following portion of this description focuses on the             2. Application Delay (Application layer): the time spent by
Signaling Plane Delay Key Performance Indicator (KPI). a message inside the application module. That is the duration
Signaling Plane Delay KPI measures or monitors the 25 for which applications receives a request and send the
response time in setting up a service for an end user. It is response back
relatively straightforward to measure the total latency for any         A proposed solution includes setting trace points at points
given user and for any given service on a network, it has been 222 and 224, above the hardware layer 210, 216 and just
heretofore prohibitively expensive to determine the appor below the Application layer 206, 220 to track incoming and
tionment of this total delay, since many network elements, 30 outgoing messages on all nodes or network elements 202,
end user equipment and transport network elements contrib 204. At this point the message type and message identifier can
ute to this delay. When the end-to-end delay is within the be determined so that time-stamping of messages and result
expected range, there is no need to know which of the ele ing KPI monitoring can be restricted to specific messages or
ments are contributing how much to the total latency, but calls.
when the measured end-to-end latency is higher than the 35 In order to select which messages to monitor, a probe
expected value, it is important to know which elements in the session or probe call is defined. Thus, when a network opera
network are contributing to the excess delay in order to take tor wishes to monitor signaling plane delay in a communica
appropriate remedial action to resolve the problem.                  tion network, the network operator initiates a probe session
   Examples of Signaling Plane Delay include the delay having a probe session indicator. Signaling plane messages
endured by a User Equipment (UE) to setup a Radio Resource 40 are propagated through various network elements during the
Control (RRC) connection in a Universal Mobile Telecom regular process of setting up a session. At each of the network
munications System (UMTS) network, or the procedure elements, the signaling plane messages for this probe session
delay in adding or deleting the radio links during hand-off are detected and for these messages only, the time of receiving
procedures when a UE moves between radio cells.                      the message is recorded thereby creating a timestamp, and the
   In telecommunications networks, signaling plane mes- 45 time stamp and the associated probe session identifier are
sages are transmitted from a first node to a second node to logged at the respective network element. The logged times
establish services. In some cases, these messages are relayed tamps and identifiers are then forwarded to a network man
via one or more intermediate nodes. In other cases, receipt of agement system preferably with an identifier of the network
a first message at a node triggers transmission of a related element. The network management system sorts the times
message in a message sequence to set up a service or perform 50 tamps and calculates signaling plane delays across each net
Some other function in the network. Signaling plane messages work element. Thus embodiments of the present invention
take a finite time to traverse each node, referred to as signaling collect and forward timestamp information to a network man
plane delay. In order to monitor or measure a signaling plane agement system to facilitate the network management system
delay KPI, it is useful to determine the time when the message to calculate signaling plane KPIs.
arrives and leaves strategic trace points in the network. Typi- 55 Application layer messages are parsed to determine if they
cally it is useful to record a timestamp at reception of a are associated with a probe session indicator and if they are,
message and record another timestamp upon forwarding the a time stamp is recorded, capturing the time at which the
message to a Subsequent node or upon transmission of a message is determined to be received at the network element.
related message in a message sequence. The difference In this manner, only a small Subset of signaling plane mes
between send time and receive time gives the message delay 60 sages are time-stamped and logged, which minimizes degra
incurred at a particular node.                                       dation in network performance.
   Measuring this message delay is conceptually quite simple            In a first embodiment of the present invention, a probe
but presents challenges in implementation. When a message session is defined by a predetermined specific user identifier
arrives at a network element or node, it actually arrives at the such as an International Mobile Subscriber Identity (IMSI).
hardware layer, where there is not yet knowledge of message 65 Networks elements are configured with a specific user iden
type or call type, which is determined by parsing of the tifier labeled as a probe session identifier. In FIG. 3. physical
message which is typically performed in Software. Trace connections are represented by solid lines between network
              Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 18 of 22


                                                       US 8,665,733 B2
                            5                                                                           6
elements and application layer connections are represented                respective associated session identifiers at each network ele
by dashed lines between network elements. Network moni                    ment are sorted and analyzed to calculate signaling plane
toring system 310 within network 300 broadcasts a message                 delay across the various network elements in the network.
312,314,316,318 to all network elements 302,304,306,308,                    Note that signaling messages can be transmitted directly
identifying a specific IMSI identifier as a probe session iden            from one network element to another network element or
tifier which is then stored by each network element for future            forwarded through one or more intermediate nodes to a des
reference. The network elements 302,304,306, 308 are now                  tination node. In either case when an outgoing message is
configured to compare the IMSI value of incoming messages                 prepared for transmission at each network element, it is
against the stored probe session IMSI.                                    parsed to determine the IMSI and compared to the predefined
   When it is desired to measure signaling plane delays in the       10   probe session identifier as described above.
network 300, a session is set up using the probe session                     As additional messages related to the same session, (i.e.:
identifier. The session can include setting up any of a variety           having the same IMSI) are generated by the networkelements
of different services including a call. As signaling messages             as part of the standard signaling sequence, they are also
320,322,324,326,328 are received at each network element                  parsed to determine the IMSI and compared to the predefined
302,304,306, 308, enabled by the broadcast message, each             15   probe session identifier as described above.
network element parses the incoming message to read the                      Note that more than one probe session IMSI can be defined
IMSI and compares the IMSI of the message to the specified                at one time on a network element, thus IMSI values of sig
probe session identifier to determine if they match and if so             naling messages can be compared to a single predefined
then the message is tagged as a probe session message and the             probe session identifier or against a list of predefined probe
time of receipt of the message is measured and stored as a                session identifiers to determine if the signaling message is
timestamp at the network element along with the IMSI iden                 associated with a probe session.
tifier for the probe session. Note that the time of receipt of the           Alternatively, in a second embodiment of the present
message is more accurately characterized as the time at which             invention, a User Equipment sets a specific bit within a sig
the message has been identified as containing an IMSI probe               naling message to indicate a probe session to other network
session identifier. The points where send or receive times           25   elements in the network. With reference to FIG. 5, network
tamps are recorded are indicated by “A”. The stored times                 monitoring system 510 within network 500 transmits signal
tamps and associated session identifiers are Subsequently for             ing message 512 with an IMSI identifying a specific User
warded by each network element as messages 330,332,334.                   Equipment (UE) to UE508, instructing UE 508 to enable a
336 to the network monitoring system 310 for further pro                  probe session indicator bit in Subsequent signaling messages
cessing.                                                             30   from UE508.
   FIG. 4A illustrates a flowchart for transmitting signaling                Subsequently, when UE 508 sends signaling messages,
messages from network elements according to a first embodi                such as for setting up a call or establishing a service, UE 508
ment of the present invention. As signaling messages are                  sets a bit in the header of the signaling message 514 indicating
processed for transmission from each of network elements                  that the message is related to a probe session. The probe
302,304,306, 308, normal call processing takes place (step           35   session indicator bit is then propagated in related messages
402). After a signaling message is transmitted (step 404), the            516, 518, 520, 522,524,526,528 to other network elements
network element then determines at step 406 if the IMSI                   502,504,506, 508 in network 500.
associated with the message matches an IMSI associated with                  For example, in a UMTS network, a call setup initiated by
a probe session and if so, at step 408, the network element               UE 508 starts with RRC connection request message 514
logs timestamp information by calculating and then saving or         40   from UE508to RNC 502. RRCConnection Request message
recording the time of transmission of the signaling message.              514 has an optional Information Element (IE) for probe indi
If the IMSI is not associated with a probe session, the process           cation, which will be set by the UE 508. RNC 502, upon
stops at step 410.                                                        receiving message 514 stores the information about probe in
   FIG. 4B illustrates a flowchart for receiving signaling mes            the context for the call and communicates it to SGSN 504 via
sages at network elements according to a first embodiment of         45   signaling message 516. In this scheme, NodeB 506 receives
the present invention. The process starts at step 412 where a             the probe information via NBAP RL setup request message
signaling message is received at a network element. At step               518. Thus the network elements in network 500 receive sig
414, the network element decodes or parses the signaling                  naling messages with the probe session bit in the signaling
message to retrieve the IMSI or other session identifier for the          message header, store the probe information in the call con
message. At step 416, the network element determines if the          50   text and pass it on upon first interaction to other interacting
IMSI is associated with a probe session and if so, the network            nodes. When network elements 502, 504,506, 508 send or
element logs timestamp information by calculating and then                receive signaling messages with the probe session bit set, the
saving or recording the time of reception of the signaling                network elements measure and store the time of receipt or
message. The process then proceeds to step 420 where normal               transmission respectively, of the message as a timestamp at
call processing continues and the process ends at step 422. If       55   the network element along with an identifier for the probe
the network element determines at step 416 that the IMSI is               session. The stored timestamps and associated probe session
not associated with a probe session, the process proceeds to              identifiers are subsequently forwarded by each network ele
step 420.                                                                 ment as messages 530, 532, 534, 536 to the network moni
   Each outgoing signaling message from each network ele                  toring system 510 for further processing.
ment is similarly parsed to determine if it contains an IMSI         60      FIG. 6A illustrates a flowchart for transmitting signaling
defined as a probe session IMSI and if so, the transmit time of           messages from network elements according to a second
the outgoing message is measured and stored as a timestamp                embodiment of the present invention. As signaling messages
at the network element along with the IMSI identifier for the             are processed for transmission from UE 508, normal call
message. The stored timestamps and associated session iden                processing takes place (step 602). At step 604, Network Ele
tifiers are subsequently forwarded by each network element           65   ment determines if a signaling message is associated with a
to the network monitoring system 310 where the time stamps                probe session or probe call and if not the process ends at Step
for incoming messages and outgoing messages and their                     614. If the signaling message being processed is associated
              Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 19 of 22


                                                        US 8,665,733 B2
                                  7                                                                       8
with a probe session or probe call then at step 606, Network               indicatorbit needs to be set and ifyes, it sets the probe session
Element determines if this signaling message is the first mes              indicator bit in the signaling message 714 and sends the
sage related to this session or call and if so, at step 608 the            message. The probe session indicatorbit is then propagated in
Network Element updates the probe information and encodes                  related messages 716, 718, 720, 722, 724, 726, 728 to and
the outgoing message by setting a probe session bit in the                 from network elements 702, 704, 706,708 in network 700. As
signaling message header. At step 610 the Network Element                  the signaling messages are received and transmitted by net
transmits the message to the destination network element                   work elements, each network element checks the probe ses
(502, 504, 506) and at step 612 the Network Element logs                   sion indicator bit, records a timestamp of the time the mes
timestamp information by calculating and then saving or                    sage is received or transmitted as well as related information
recording the time of transmission of the signaling message.          10
                                                                           such a session identifier such as the IMSI of the calling UE
The process then ends at step 614. In this second embodiment               and updates the call context based on the probe session indi
of the invention, UE 508 is advised of a probe session by                  catorbit. When the signaling message is forwarded to another
Network Monitoring System 510 via message 512 containing
an IMSI associated with a probe session. UE 508 subse                      network element or if the same message is not forwarded but
quently conveys the probe session information to other net            15   instead, a related message is sent as part of a session set-up
work elements via a probe session bit set in the signaling                 message sequence, the network element retrieves the call
message header. The process for transmitting signaling mes                 context information including the probe session indicator bit
sages and logging time stamps from other network elements                  value and sets the probe session indicator bit in the outgoing
is controlled by a probe session bit.                                      message appropriately and logs the timestamp for the sending
   FIG. 6B illustrates a flowchart for receiving signaling mes             the outgoing message along with the associated information
sages at a User Equipment 508 according to a second embodi                 for the call or session. The stored timestamps and associated
ment of the present invention. At step 616, UE 508 receives a              probe session identifiers are subsequently forwarded by each
signaling message. At step 618 UE508 decodes the signaling                 network element as messages 728, 730, 732, 734, 736 to the
message and retrieves the probe session bit from the message               network monitoring system 710 for further processing.
header. At step 620, UE 508 determines if the probe session           25       FIG. 8A illustrates a flowchart for transmitting signaling
bit is set and if so, it updates the session context (call context)        messages from a network element according to a third
with the probe information at step 622. At step 624, UE 508                embodiment of the present invention. As signaling messages
the logs timestamp information by calculating and then sav                 are processed for transmission from each of network ele
ing or recording the time of reception of the signaling mes                ments 702. 704, 706, 708, normal call processing takes place
sage. The process then proceeds to step 626 where normal call         30   (step 802). At step 804 the network element updates the probe
processing continues and the process ends at step 628. If the              information and encodes the outgoing message by setting a
networkelement determines at step 620 that the bit is not set,             probe session bit in the signaling message header. At step 806
the process proceeds to step 626. The process of FIG. 6B also              the network element transmits the message to a destination
applies to other network elements (502,504,506) of network                 network element. A step 808 the network element determines
SOO.                                                                  35   if the session or call is a probe session or call and if so at step
   Note that signaling messages for which a probe session                  810 the network element logs timestamp information by cal
indicator bit is not set will be processed as normal with no               culating and then saving or recording the time of transmission
time-stamping, thus the time-stamping activity of this                     of the signaling message. The process then ends at Step 812.
embodiment can be activated only as required to minimize                   Ifat step 808 the network element determines that a probe bit
overhead cost in CPU usage for the network elements.                  40   is not set then the process ends at step 812.
   The specific bit indicating a probe session can be imple                    FIG. 8B illustrates a flowchart for receiving signaling mes
mented in various ways including defining a probe session bit              sages at each of networkelements 702, 704, 706, 708 accord
at a specific offset from the beginning of the signaling mes               ing to a third embodiment of the present invention. At step
sage. This can be defined, for example as a specific bit within            814 the network element receives a signaling message. At
the message header of a signaling message. Such as using a            45   step 816 the network element retrieves the probe session bit
spare bit that is has heretofore not been defined in a signaling           from the message header. If the probe session bit is imple
standard. For example, in a UMTS network, RRC, NBAP                        mented at a fixed offset from the start of a signaling message
RNSAP and RANAP protocols have MSG Code as the mes                         then this step can be easily implemented inhardware as would
sage header and then other IE (information elements) depend                be appreciated by persons skilled in the art. At step 818, the
ing on the protocol. The probe bit or probe indicator can be          50   network element determines if the probe session bit is set and
part of this header. Advantageously, using a probe session                 if so, at Step 820 it logs timestamp information by calculating
indicator bit at a specific location in a signaling message                and then saving or recording the time of reception of the
facilitates a hardware implementation of testing a message for             signaling message. At step 822 the network element updates
a probe session indicator at a network element and also cal                the session context (call context) with the probe information.
culating a timestamp for signaling messages. This in turn             55   The process then proceeds to step 824 where normal call
reduces CPU usage when compared to a software implemen                     processing continues and the process ends at step 828. If the
tation.                                                                    network element determines at step 818 that the probe bit is
   In a third embodiment of the present invention, a probe                 not set, the process proceeds to step 824.
session indicatorbit is used in all signaling messages used in                As previously discussed with respect to the second
the network in order to simplify implementation.                      60   embodiment, defining the probe session indicator bit in a
  With reference to FIG. 7, a network operator through Net                 message header advantageously enables simplified imple
work Monitoring System 710 instructs UE 708 to enable                      mentation.
probing on Subsequent session set-ups by transmitting signal                 For example, the UMTS standard uses a field for message
ing message 712 with a probe session indicator bit set in the              type (MsgType) in all protocols (e.g. NBAP RANAP,
header of the signaling message 712.                                  65   RNSAP. RRC). To provide backward compatibility for pre
  When UE 708 sends the first message 714 to set up a                      vious UE releases, the most significant bit (MSB) of message
session such as a call, the UE 708 will check if probe session             type Information Element (IE) can be used. For upcoming UE
              Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 20 of 22


                                                      US 8,665,733 B2
                                                                                                       10
releases another embodiment can add a probe bit indicator at            In this manner, only a small Subset of user plane messages is
the start of the message such as for example, a dedicated bit or        time-stamped and logged, which minimizes degradation in
byte in a message header.                                               network performance.
   The preceding description describes steps for efficient                 The Round Trip Delay Key Performance Indicator at each
embodiments for collecting timestamp information at net                 node has two parts. The first is the Uplink Delay. This is the
work elements throughout a network, related to a session Such           packet delay from the User Equipment to last Node which
as a call or a service. The timestamp information logged at             performs the loopback function. The second is the Downlink
each network element is then forwarded to a network moni                Delay. This is the packet delay from last or loopback node
toring system for processing and analysis to calculate signal           back to User Equipment.
ing plane delay KPI information as would be clear to persons       10      Referring to FIGS. 9 and 10 for an exemplary UMTS
skilled in the art.                                                     network, FIGS. 9 and 10 illustrate nodal delays wherein FIG.
   Note that it is desirable that all network elements are syn          9 illustrates the path of a message on a time based grid and
                                                                        FIG. 10 illustrates the message path across a set of figurative
chronized to a common clock, to be able to accurately deter             network elements. In FIG. 10 the A and V symbols represent
mine platform delay from the relative time between times           15   the points at which timestamps are taken. In FIGS. 9 and 10.
tamps measured at two different network elements.                       similar delay elements have similar reference numbers. Note
   The timestamps and associated information logged at each             that FIG. 9 illustrates the delay contribution of a data packet
network element can be stored in memory at each network                 with single IUB FP frame (no Segmentation) in different
element for the duration of the probe session or probe call. A          node. In the case of delay contribution with segmentation and
low priority periodic task then sends the logged information            reassembly function the operation of the network functions as
to a network monitoring system (NMS) at opportune times,                a store and forward operation and therefore all other delays
for example when NE is less busy.                                       stay the same.
   Alternatively, the time stamp information for each received          Round Trip Delay (RID) KPI Instrumentation Points
and transmitted signaling message can be sent to the network               In order to measured the Round Trip Delay KPI as
monitoring system as they are logged.                              25   described above, a loopback node is specified, a probe session
   Referring now to an alternative embodiment of the inven              packet loopback is initiated, and a record of the timestamp at
tion which determines network element delay apportionment               reception of the packet and sending of the packet for each
in round trip delays, for the purposes of the following discus          node is made.
sion, User Plane Delay KPIs are those Round Trip Delay KPIs                Referring to FIG. 9 the process can be followed where a
which are sensitive to scheduling of Time to Transmit Interval     30   probe session loopback packet can be followed as it
(TTI), timing adjustments on neighbouring nodes, and                    progresses from User Equipment 902, to NodeB903, to RNC
changes in time configuration parameters.                               904 to Core Network Element 905 where it is looped back to
   In the determination of Round Trip Delay, an end-to-end              RNC 904, thence to NodeB 903 and finally back to User
                                                                        Equipment 902. In terms of timing, the loopback packet is
measurement is concluded once a probe session packet sent          35   initiated in the uplink direction at time point 912 where it
by an initiating node is received back at the initiating node           incurs a User Equipment 902 node delay 920 and then crosses
after having been looped back at a terminus node, typically a           a network connection to the NodeB903 incurring a delay 923.
node in the telecommunication system's core.                            At NodeB903 the packet incurs a node delay 930 and then
   From an end user perspective, end-to-end delay is a key              crosses a network connection to the RNC 904 incurring a
requirement, however as aforementioned, identification of          40   delay 933. At the RNC904 the packet incurs anode delay 940
high latency nodes is required to investigate the root causes           and then crosses a network connection to a Core network
and devise Solutions for high round trip delay situations.              element 905 incurring a delay 943. At the Core the pack
   As previously described, in order to select which messages           incurs a first node delay 950, then a loopback delay 953
to monitor, a probe session or probe call is defined. Thus,             (presuming a hardware loopback mechanism is used) and
when a network operator wishes to monitor signaling plane          45   then a second node delay 958 in the downlink direction.
delay in a communication network, the network operator                  Note in some embodiments the loopback is effected via
initiates a probe session having a probe session indicator.             software and the loopback delay 953 and/or the second node
Signaling plane messages are propagated through various                 delay 958 may be non-existent.
network elements during the regular process of setting up a                Having been looped back, the packet now proceeds along
session. At each of the network elements, the signaling plane      50   the downlink pack incurring a delay 945 in crossing the
messages for this probe session are detected and for these              network connection from the Core 905 to RNC 904. At RNC
messages only, the time of receiving the message is recorded            904 the packet incurs a node delay 948. In crossing the net
thereby creating a timestamp, and the time stamp and the                work connection from RNC 904 to NodeB 903 the packet
associated probe sessionidentifier are logged at the respective         incurs a delay 935. At NodeB903 the packet incurs a node
network element. The logged timestamps and identifiers are         55   delay 938. In crossing the network connection from NodeB
then forwarded to a network management system preferably                903 to User Equipment 903 a delay 925 is incurred. Finally, at
with an identifier of the network element. The network man              User Equipment 903 a final node delay928 is incurred before
agement system sorts the timestamps and calculates signaling            the packet is recognized and the Round Trip is completed at
plane delays across each network element. Thus embodi                   time point 914.
ments of the present invention collect and forward timestamp       60     As previously described, loopback can be effected via a
information to a network management system to facilitate the            Software loopback or a physically connected cable depending
network management system to calculate signaling plane                  on the test environment for the Round Trip Delay KPI. For
KPIS.                                                                   Software loopback, the probe session message indication, e.g.
  Application layer messages are parsed to determine if they            IMSI or probe bit, can be use to order a loopback of the packet
are associated with a probe session indicator and if they are,     65   at the Core node 905.
a time stamp is recorded, capturing the time at which the                 Referring now to FIG. 10 there may be seen a block dia
message is determined to be received at the network element.            gram containing the network elements reference in the timing
              Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 21 of 22


                                                      US 8,665,733 B2
                             11                                                                    12
diagram of FIG. 9. In FIG. 10 the A and V symbols represent                Numerous modifications, variations and adaptations may
the points at which timestamps are taken. In FIG. 10 the                 be made to the embodiment of the invention described above
reference numbers for the delay segments correspond to simi              without departing from the scope of the invention, which is
lar delay reference numbers in FIG. 9.                                   defined in the claims.
   Thus, the loopback packet is initiated at 1012 and a times              What is claimed is:
tamp is taken. Prior to exiting the UE 1002 a second times                 1. A method for apportioning delays of a plurality of net
tamp is taken allowing the UE node delay 1020 to ultimately              work elements on a round trip path in a network, said method
be determined by calculating the difference between the                  comprising the steps of
timestamps. As the packet enters and exits each node a times               Transmitting, at a user element, a loopback packet having
tamp is taken and stored. Thus, the delay in crossing the           10        a probe session indicator along said round trip path,
network connections, for example delay 1023 corresponding                     wherein said roundtrip path reaches a core network ele
to crossing delay 923 of FIG. 9 can be calculated by deter                       ment, and
mining the difference between the entry timestamp at NodeB                   wherein the loopback packet is received at said user
                                                                                element after completing said roundtrip path;
1003 and the exit timestamp at UE 1002. Thus crossing delays        15     determining at each of said plurality of network elements
1023, 1033, and 1043 in the uplink direction, and crossing                   on said round trip path the presence of said probe session
delays 1045, 1035, and 1025 in the downlink direction, and                    indicator, and
loopback delay 1053 can be calculated. Note that loopback                  responsive to the presence of said probe session indicator,
delay 1053 is representative of the case where the packet is                  logging a first timestamp corresponding to the time of
looped back such that it crosses both the uplink egress buffer                receipt of said loopback message, and a second times
and the downlinkingress buffer of the Core network element                    tamp corresponding to the time of retransmission of said
1005. Should software loopback mechanism be employed,                         loopback message; and
then there would be a time delay calculable between the                    transmitting at each of said plurality of network elements
timestamp at the uplink ingress buffer and the downlink                       said first and second timestamps to a network manage
egress buffer. Similarly, node delays 1020, 1030, 1040, and         25        ment system.
1050 in the uplink direction, and node delays 1058, 1048,                  2. A method for apportioning delays as claimed in claim 1
1038, and 1028 in the downlink direction can be calculated.              wherein said determining the presence of said probe session
Probe Session Setup or Identification                                    indicatoris determined in an application layer of said network
   A probe session can be setup using the techniques as illus            element.
trated in the description of FIGS. 4, 6, and 8. However probe       30     3. A method for apportioning delays as claimed in claim 2
sessions for Round Trip Delay measurements can take advan                wherein said indicator comprises an International Mobile
tage of simpler requirements than Signaling Plane KPIs. Sig              Subscriber Identity (IMSI) identifying a probe session.
naling Plane KPIs can make use of any real time user call for              4. A method for apportioning delays as claimed in claim 2
KPI tracking, while for Round Trip Delay KPI, a test probe               wherein said probe session indicator comprises a probe bit
call with fewer packets is preferred. As the data path for real     35   identifying a probe session.
users may be CPU intensive, recording the timestamps for                   5. A method for apportioning delays as claimed in claim 4
each data packet for probe session can degrade system per                wherein
formance. As only one packet is needed to compute the                      said probe bit comprises a bit in a message header of said
Round Trip Delay KPI with different packet sizes.                             loopback message.
   According to another contemplated embodiment, a probe            40     6. A method for apportioning delays as claimed in claim 1
session indicator modified ICMP Ping packet can be used as               wherein
the measurement triggering packet as it has a Software loop                said loopback message comprises a modified Internet Con
back at the application layer.                                                trol Message Protocol (ICMP) PING message, and
Round Trip Delay KPI Information Collection                                   wherein said loopback message has identical uplink and
   All send and receive time stamps are recorded at each            45        downlink paths.
traversed network element. As previously described, the                    7. A method performed by an intermediate network device,
recorded time stamps can then be sent for processing to Net              the method comprising:
work Monitoring Center or to a local call trace function.                  receiving, at the intermediate network device, a message
   Accordingly, what has been disclosed is a method and                       having a probe session indicator,
process for determining a Round Trip Delay KPI. The method          50        wherein the message is a loopback message having an
provides the capability of measuring round trip delay and                        uplink path originating from a user element that
apportioning latency among network elements contributing                         reaches a network core element and a downlink path
to the round trip delay.                                                         returning the loopback message to the user element;
   Note, in the preceding discussion a person of skill in the art          determining that the message includes the probe session
would readily recognize that steps of various above-described       55        indicator;
methods can be performed by programmed computers.                          based on the message including the probe session indica
Herein, Some embodiments are also intended to cover pro                       tOr:
gram storage devices, e.g., digital data storage media, which                  generating a first timestamp corresponding to a time of
are machine or computer readable and encode machine-ex                            receipt of the message;
ecutable or computer-executable programs of instructions,           60         generating a second timestamp corresponding to a time
wherein said instructions perform some or all of the steps of                     of transmission of the message, and
said above-described methods. The program Storage devices                      transmitting the first timestamp and the second times
may be, e.g., digital memories, magnetic storage media Such                      tamp to a first device; and
as a magnetic disks and magnetic tapes, hard drives, or opti                transmitting the message to a second device.
cally readable digital data storage media. The embodiments          65      8. The method of claim 7, wherein said loopback message
are also intended to cover computers programmed to perform               traverses the same intermediate nodes on the uplink path and
said steps of the above-described methods.                               downlink path.
             Case 6:21-cv-00128 Document 1-5 Filed 02/05/21 Page 22 of 22


                                                   US 8,665,733 B2
                            13                                                                    14
  9. The method of claim 7, wherein the first device is a                  generate a first timestamp corresponding to a time of
network management system.                                                    receipt of the message;
   10. The method of claim 7, wherein determining that the                 generate a second timestamp corresponding to a time
message includes the probe session indicator is performed at                 of transmission of the message, and
an application layer of the intermediate network device.       5           transmit the first timestamp and the second timestamp
   11. The method of claim 7, wherein the probe session                       to a first device; and
indicator comprises an International Mobile Subscriber Iden               transmit the message to a second device.
tity (IMSI) identifying a probe session.                               15. The intermediate network device of claim 14, wherein
   12. The method of claim 7, wherein the probe session             said loopback message traverses the same intermediate nodes
indicator comprises a probe bit identifying a probe session.   10
                                                                    on the uplink path and downlink path.
   13. The method of claim 7, wherein the message comprises            16. The intermediate network device of claim 14, wherein
a modified Internet Control Message Protocol (ICMP) PING            the first device is a network management system.
message.
  14. An intermediate network device comprising:                       17. The intermediate network device of claim 14, wherein
  a memory device; and                                         15
                                                                    determining that the message includes the probe session indi
  a processor in communication with the memory device, the          cator is performed by the processor at an application layer of
     processor being configured to:                                 the intermediate network device.
     receive a message having a probe session indicator,               18. The intermediate network device of claim 14, wherein
       wherein the message is a loopback message having an          the probe session indicator comprises an International Mobile
         uplink path originating from a user element that           Subscriber Identity (IMSI) identifying a probe session.
           reaches a network core element and a downlink               19. The intermediate network device of claim 14, wherein
           path returning the loopback message to the user          the probe session indicator comprises a probe bit identifying
           element;                                                 a probe session.
    determine that the message includes the probe session              20. The intermediate network device of claim 14, wherein
      indicator;                                               25
                                                                    the message comprises a modified Internet Control Message
    based on the message including the probe session indi           Protocol (ICMP) PING message.
       cator:
